Citation Nr: 1822208	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of overpayment of dependency benefits in the amount of $1,417.72.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from February 1964 to February 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

A hearing in this matter was held before the undersigned Veteran's law judge in Philadelphia, Pennsylvania in July 2017. The actions of the VLJ comply with 38 C.F.R. § 3.103. 


FINDINGS OF FACT

1. There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in matters involving creation of the debt at issue in this matter.

2. Recovery of the overpayment in the amount of $1,417.72 would result in uncjust enrichment


CONCLUSION OF LAW

Recovery of the overpayment of dependency benefits in the amount of $1,417.72 would not be against equity and good conscience. 38 U.S.C. §§ 5301, 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver. 38 U.S.C. § 5302 (c); 38 C.F.R. § 1.963(a). "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense. Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government." 38 C.F.R. § 1.965(b).

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience. 38 U.S.C. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government. It is intended to achieve a result that is fair. 38 C.F.R. § 1.965(a). Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience. The following six elements, which are not intended to be all-inclusive, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit. 38 U.S.C. § 5302; 38 C.F.R. § 1.965(a). Each of the six elements must be addressed. See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107. A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. Analysis

The Veteran divorced in April 2013. He has stated repeatedly that he went in to the RO to inform them of the divorce within days of it being finalized. His representative submitted a letter in April 2013 notifying VA of the divorce. That letter is in the file. The Board notes that the Veteran is credible as to his assertions that he informed the VA. In January 2014 VA sent the Veteran a letter asking him to confirm his dependents. The Veteran responded with a note explaining that he had already informed the VA of his divorce along with a copy of the divorce decree. In February 2014, VA adjusted his payments retroactive to May 1, 2013, the month after the divorce was finalized. 

As there is no bad faith on the part of the Veteran, the Board must determine whether recovery of the overpayment would be against equity and good conscience. 38 C.F.R. § 1.962, 1.965. As to the first element, the Board finds that the Veteran was not at fault, as he reported his divorce promptly, both in person and via his representative. However, the Board also notes that the Veteran was aware he was receiving the incorrect amount for 10 months. 

The second element is the balancing of faults between the debtor and the VA. The Board recognizes that the VA bears the majority of the fault as the Veteran reported his change in dependency promptly but it was not adjusted until 10 months later. 

The third element is undue hardship of collection on the debtor. The Veteran has stated that payment of the debt would cause him financial hardship. An August 2014 Financial Status Report lists the Veteran's monthly net income as $4,856.71, with $800 cash on hand. It lists as expenses $1,600 in credit cards (it is unclear if this is the amount he spends on credit cards each month or the amount he owes in installment payments), $399 monthly car payment, and $200 for cable and internet. The Board emphasizes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to the VA. 

As to the fourth element, collection of the overpayment would not defeat the purpose of an existing benefit to the Veteran. The Veteran receives disability benefits. Collection of the overpayment of dependency benefits would not defeat the purpose of compensation for disability.

The Board does find that waiver of recovery would constitute unjust enrichment.  The Veteran did receive financial benefits in excess of entitlement and he was aware of that fact.  There no evidence that the Veteran changed positions to his detriment in reliance upon a granted VA benefit, as the Veteran's financial situation has been similar for several years. 

The facts of this case do not demonstrate that recovery of the overpayment would be against the principles of equity and good conscience. 38 C.F.R. §§ 1.963, 1.965. Although the Veteran reported his divorce in a timely manner, and the VA did not promptly process the adjustment, the Veteran was also aware that he was receiving money to which he was not entitled. For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for a waiver of recovery of the overpayment of dependency benefits in the amount of $1,417.72. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.



ORDER

Waiver of recovery of an overpayment of VA benefits in the amount of $1,417.72 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


